—Appeal by the *448defendant from (1) a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered April 19, 1991, convicting him of robbery in the second degree under Indictment No. 6274/89, upon a jury verdict, and imposing sentence, and (2) a judgment of the same court, rendered May 17, 1991, convicting him of robbery in the second degree under Indictment No. 6249/89, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
Viewing the evidence adduced at the trial under Indictment No. 6274/89 in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Contrary to the defendant’s contention, the evidence established that the complainant sustained physical injury (see, Penal Law § 10.00 [9]; People v Lopez, 156 AD2d 386; People v Lundquist, 151 AD2d 505). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
In light of our determination, we reject the defendant’s claim that he should be permitted to withdraw his plea of guilty under Indictment No. 6249/89 (see, People v Fuggazzatto, 62 NY2d 862; People v Wolfolk, 191 AD2d 529).
We have considered the defendant’s remaining contentions and find them to be without merit. Balletta, J. P., O’Brien, Bitter and Florio, JJ., concur.